Citation Nr: 1746450	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to an undiagnosed illness. 

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004, with subsequent service in the Colorado National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in February 2015.  The Board remanded the present claims for further development. 

The case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107.

The decision below addresses the issues of entitlement to service connection for CFS and a higher rating for hypertension.  The issue of a higher rating for a lumbar spine disability is addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  The Veteran does not have CFS and the claimed symptoms are attributable to known clinical diagnoses.

2.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88a (2016).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection for CFS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness (MUCMI) that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A qualifying chronic disability can be a chronic disability resulting from a MUCMI that is defined by a cluster of signs of symptoms, such as CFS.  38 C.F.R. § 3.317(a)(2)(i)(B).

A diagnosis of CFS for VA purposes must meet the three requirements (and sub-requirements) set forth in 38 C.F.R. § 4.88a.

Facts and Analysis

The Veteran is seeking service connection for CFS.  In this regard, he has reported symptoms of debilitating fatigue lasting for a day or longer after exercise, generalized muscle aches and weakness, migratory joint pains, neuropsychological symptoms, sleep disturbance, poor attention, inability to concentrate, and forgetfulness.  In an April 2009 correspondence, he stated that he has CFS due to exposure to burn pits during his service in Iraq.

The Veteran's service records reflect that he served in the Southwest Asia Theater of Operations.  These records also contain a post-deployment health assessment in which the Veteran reported developing muscle aches and painful joints during his deployment.  He also reported beginning to feel tired after sleeping while deployed.

The Board notes that, unfortunately, some of the Veteran's service treatment records (STRs) from his service in the Colorado National Guard have not been located.  The Veteran was informed of their unavailability in a January 2017 correspondence.  This correspondence further informed the Veteran of other evidence he could submit in lieu of the missing records.  However, the Veteran did not submit these records.  When some or all of a veteran's STRs are unavailable, it has been held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's post-service VA treatment records contain reports of feeling fatigued following his discharge from service.  In this regard, the Veteran reported feeling fatigued during the day during VA treatment in July 2006.  Thereafter, he reported experiencing daytime sleepiness and fatigue in July 2008.  Then, in October 2008, the Veteran reported feeling tired and drained all day.  

The Veteran was afforded a VA examination in regard to this claim in July 2009.  The examiner reported that the Veteran had CFS dating to 2003 and that he was treated for such condition from 2005 until 2008.  The examiner found that the Veteran was obese and had high blood pressure.  The examiner concluded that the Veteran's examination was not consistent with CFS.

Thereafter, the Veteran was afforded another VA examination in regard to this claim in March 2013.  The examiner reviewed the Veteran's full file, but did not find that he had ever been diagnosed with CFS.  The Veteran told the examiner that, in 2008, he experienced gradual onset of chronic headaches, fatigue, memory deficits, and poor mental concentration, but denied receiving any invasive treatment or hospitalization for these symptoms.  The examiner noted relevant symptoms of debilitating fatigue lasting for a day or longer after exercise, generalized muscle aches and weakness, migratory joint pains, neuropsychological symptoms, sleep disturbance, poor attention, inability to concentrate, and forgetfulness.  However, after completing a review of the full record and diagnostic testing, the examiner concluded that the Veteran does not have CFS.  The examiner explained that the Veteran's symptoms are attributable to other diagnosed conditions.  In this regard, the examiner reported that the Veteran is currently diagnosed with recurrent depressive disorder, obstructive sleep apnea, and obesity.

Thus, neither the July 2009 nor March 2013 VA examiners found that the Veteran was diagnosed with CFS during the period on appeal.  The Board finds that the current disability element of the claim is not met for CFS.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the examiners referred to a history of the disability, the evidence does not show that the criteria for CFS for VA purposes was met.  See 38 C.F.R. § 4.88a.

  In addition, the Board finds that the March 2013 VA examiner's opinion that the Veteran's reported symptoms are due to other diagnosed disorders rather than CFS is clear and unequivocal and is based on the relevant information of record, including the Veteran's statements, STRs, post-service treatment records, and diagnostic testing.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, her conclusion that the Veteran's does not have CFS is highly persuasive and probative evidence.

While the Veteran believes that he has CFS due to his military service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case or whether the specific diagnosis of CFS exists.  In this regard, such questions involve complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms, his post-service symptomatology, and his other diagnosed conditions.  These medical questions cannot be considered within the competence of a non-expert lay witness. 

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence in regard to the present claim.  See Fountain, 27 Vet. App. at 274-75.

Therefore, the Board finds that the Veteran does not have a current diagnosis of CFS.  Although CFS is a MUCMI that may be presumptively service connected to the Veteran's Persian Gulf service, CFS is not shown in this case.  Additionally, while an undiagnosed illness consisting of the Veteran's symptoms may also be presumptively service connected to that service, the March 2013 VA examiner persuasively explained that the symptoms attributed by the Veteran to CFS are instead caused by other diagnosed conditions.  Thus, they are not part of an undiagnosed illness.  Moreover, the Veteran is already service connected for a psychiatric disorder and sleep apnea.  Thus, it appears that he is already compensated for the symptoms claimed for this issue.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for CFS.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II. Increased Rating for Hypertension

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Facts and Analysis

The Veteran believes that his hypertension should be rated in excess of 10 percent disabling.  In this regard, he requested an increased rating for his hypertension in July 2008.  The following month, he submitted a statement in which he reported that his hypertension medication had been increased in dosage and later changed to a different medication to control such disability.  In addition, his wife also submitted a statement in August 2008 in which she reported that she had taken the Veteran's blood pressure several times and found it to range between 160 systolic pressure, 98 diastolic pressure (160/98) and 167/102.  

The Veteran was first afforded a VA examination in regard to this claim in November 2008.  The examiner found that the Veteran's blood pressure was 140/90.  

Thereafter, VA treatment records show that the Veteran's blood pressure was found to be 136/98 in November 2008 and 139/74 in December 2008.  Additional VA treatment records from the first two weeks of January 2009 contain blood pressure readings of 137/83, 127/82, 127/78, and 140/98.  Then, in the third week of January 2009, the Veteran's blood pressure was found to be 182/121 and a physician increased his dosage of blood pressure medication.  The Veteran was afforded another VA examination in regard to this claim ten days later.  The examiner reported that his blood pressure readings during the examination were 170/120, 174/116, and 168/110.  Thereafter, during VA treatment in February 2009, the Veteran's blood pressure was found to be 140/98 and 142/98 and the Veteran reported home blood pressure readings in the "150s-160s/90s."  The subsequent blood pressure readings for the Veteran reported during VA treatment in March, May, and June 2009 were recorded as 137/70, 142/76, 134/94, 144/98, 135/75, and 133/82.  

The Veteran was afforded another VA examination in regard to this claim in July 2014.  However, as the examiner did not take original blood pressure readings, the Board remanded the claim to afford the Veteran an additional VA examination in February 2015.  Thereafter, the Veteran was examined by VA pursuant to such remand in June 2015.  The examiner reported blood pressure readings for the Veteran of 145/95, 146/96, and 144/94.

After reviewing the full record, the Board does not find that a rating in excess of 10 percent is warranted for the Veteran's hypertension.  In addition, the Board has considered whether staged ratings are appropriate.  In this regard, the Board will grant an increased rating for a specific time period in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In the case of increased rating claims for hypertension, a higher staged rating is warranted during the evaluation period if more than one blood pressure range is supported for at least a month.  See VBA Manual M21-1, III.iv.4.E.1.e.

During the period on appeal, the Veteran's diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more for a month or longer.  In this regard, for approximately two weeks in the second half of January 2009, the Veteran was found to have diastolic pressure of 110 or more during four readings.  However, four blood pressure tests during the first half of January 2009 record diastolic pressure readings less than 110.  In addition, in February 2009, following an increase in his blood pressure medication dosage, the Veteran's diastolic pressure was found to be 98 and the Veteran reported diastolic pressure in the 90s during home readings.  Subsequent to this time period, his diastolic pressure readings have continued to be less than 110.  Therefore, the Board does not find that the Veteran's predominant diastolic blood pressure was 110 or more for a month or longer.  Furthermore, during the period on appeal, testing has not shown the Veteran's systolic pressure to be 200 or more.

The Board acknowledges the Veteran's contention that without continuous medication his blood pressure readings would likely be higher and potentially entitle him to a compensable rating.  Nonetheless, the objective blood pressure readings throughout the appeal period do not support a compensable rating.  This objective evidence is highly persuasive to the Board as to the severity of the Veteran's service-connected hypertension and the appropriate rating for such disability.  Additionally, the readings referenced in the statements by the Veteran and his wife are contemplated by the 10 percent rating.

The Board notes it may not discount the effects of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  .  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).  

Logically speaking, when blood pressure is controlled by medication, it has been determined that this does not cause average compensable impairment on employment because the problem is in fact controlled regardless of the amount of medication.  Whether blood pressure readings would increase to higher levels of impairment without medication is not part of this analysis.  Additionally, veterans in general should not be encouraged to guess what the symptoms might be without medication or to encourage medical malpractice with the cessation of medication so that symptoms might be recorded without medication.  See McCarroll, 28 Vet. App. at. 278 (Kasold, J., concurring) (reasoning that the Jones holding was wrongly decided and should be overruled).

Therefore, while the Veteran is on continuous medication to control his hypertension, a 20 percent rating requires that the Veteran have a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  As explained above, the evidence does not show that the Veteran exhibited such readings for one month or longer during the period of appeal.  Therefore, even if the Veteran's blood pressure readings would result in higher ratings without medication and even though the medication amount may have increased, these circumstances do not result in a higher rating.


Consequently, the preponderance of the evidence is against a finding for a rating in excess of 10 percent for the Veteran's hypertension, the benefit-of-the-doubt doctrine is not applicable, and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for CFS is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran is also seeking an increased rating for his service-connected lumbar spine disability.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Therefore, even though a VA examination was conducted in July 2014 pursuant to a prior remand, this claim is remanded to allow for another VA examination to assess the severity of the Veteran's lumbar spine disability.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected lumbar strain, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's lumbar strain symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of lumbar strain, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's lumbar spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


